Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai (CN 102765458).
Regarding claim 19, Cai disclose a bicycle stem, comprising: 
(a) a stem frame (Fig. 2, #14) having a front section and a rear section (Fig. 3, #141), an upper surface (Fig. 2, #142), a lower surface (Fig. 2, #1411), a right side surface, and a left side surface (Fig. 3, #141); 
(b) a steering post clamping section located at the rear section of said stem frame (Fig. 2, #70); 
(c) a handlebar clamping section located at the front section of said stem frame (Fig. 2, #142); and 
(d) an accessory accepting mounting section located on the upper surface of said stem frame (Fig. 2, #1411); 
wherein said accessory accepting mounting section removably and replaceably accepts an accessory mount (claim 25).  
Regarding claim 20, Cai disclose a method for making a bicycle stem, comprising the steps of: 
(a) providing a stem frame (Fig. 2, #14) having a front section and a rear section, an upper surface (Fig. 2, #142), a lower surface (Fig. 2, #1411), a right side surface, and a left side surface; 
(b) providing a steering post clamping section located at the rear section of said stem frame (Fig. 2, #70); 
(c) providing a handlebar clamping section located at the front section of said stem frame (Fig. 2, #142); and 
(d) providing an accessory accepting mounting section located on the upper surface of said stem frame (Fig. 2, #1411); 
wherein said accessory accepting mounting section removably and replaceably accepts an accessory mount (claim 25).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (CN 102765458) in view of Tang (CN 2111911).
Regarding claim 1, Cai disclose a bicycle stem, comprising: 
(a) a stem frame (Fig. 2, #14) having an upper surface (Fig. 2, #142) and a lower surface (Fig. 2, #1411); and 
(b) an integrated internal bell accepting cavity located in the lower surface of said stem frame (Fig. 3, #141); 
accepting cavity located in the lower surface of said stem frame is capable of accepting a bell housing (Fig. 3, #141), but does not explicitly disclose wherein said stem frame having an integrated internal bell.  However, Tang disclose the limitation, at lease see page 2, paragraph 8. It would have been obvious to modify the teaching of Cai to include wherein said stem frame having an integrated internal bell to have bell mounted under frame housing for and use other side for other use. 
Regarding claim 10, Cai disclose a method for making a bicycle stem, comprising the steps of: 
(a) providing a stem frame (Fig. 2, #14) having an upper surface (Fig. 2, #142) and a lower surface (Fig. 2, #1411); and 
(b) providing an integrated internal bell accepting cavity located in the lower surface of said stem frame(Fig. 3, #141); bell accepting cavity located in the lower surface of said stem frame is capable of accepting a bell housing (Fig. 3, #141), but does not explicitly disclose wherein said stem frame having an integrated internal bell. However, Tang disclose the limitation, at lease see page 2, paragraph 8. It would have been obvious to modify the teaching of Cai to include wherein said stem frame having an integrated internal bell to have bell mounted under frame housing for and use other side for other use.
Regarding claims 2 and 11, Cai disclose the limitations indicated above and further disclose wherein said stem frame has an integrated internal bell accepting cavity located in the lower surface of said stem frame includes a bell housing and free-swinging bell clapper mounted therein (paragraph 28, lines 1-5).  
Regarding claims 3 and 12. The bicycle stem according to claim 2, wherein said stem frame has an integrated internal bell accepting cavity located in the lower surface of said stem frame includes a bell housing and free-swinging bell clapper mounted therein, and further includes a manually operated on/off sound control switch in the form of a removeable and replaceable plug, which when inserted into said bell cavity stops the free-swinging bell clapper from swinging and thereby stops sound from being emitted from the bell housing (paragraph 26, lines 1-7).  
Regarding claims 4 and 13, Cai disclose the limitations indicated above and further disclose wherein said stem frame has an integrated internal bell accepting cavity located in the lower surface of said stem frame includes a bell housing and free-swinging bell clapper mounted therein, and further includes a manually operated on/off sound control switch in the form of a removeable and replaceable magnetic plate, which when moved into proximity of the bell clapper, stops the free-swinging bell clapper from swinging by magnetic attraction and thereby stops sound from being emitted from the bell housing (paragraph 25, lines 1-6 paragraph 36, lines 1-5).  
Regarding claims 5 and 14, Cai disclose the limitations indicated above and further disclose wherein said stem frame has an integrated internal bell accepting cavity located in the lower surface of said stem frame includes a bell housing and free-swinging bell clapper mounted therein, and further includes a manually operated on/off sound control switch in the form of a removeable and replaceable hook and loop material lined plate and a hook and loop lined bell clapper, which when moved into proximity of the hook and loop lined bell clapper, affixes to the bell clapper and stops the free-swinging bell clapper from swinging and thereby stops sound from being emitted from the bell housing (paragraph 25, lines 1-6 paragraph 36, lines 1-5).  
Regarding claims 6 and 15, Cai disclose the limitations indicated above and further disclose wherein said stem frame has an integrated internal bell accepting cavity located in the lower surface of said stem frame includes a bell housing and free-swinging bell clapper mounted therein, and further includes a manually operated on/off sound control switch in the form of a removeable and replaceable lever, axle and plate with orifice assembly, which when moved into proximity of the free-swinging bell clapper, traps the bell clapper and stops the free-swinging bell clapper from swinging and thereby stops sound from being emitted from the bell housing (paragraph 25, lines 1-6 paragraph 36, lines 1-5).  
Regarding claims 7 and 16, Cai disclose the limitations indicated above and further disclose wherein said removeable and replaceable lever, axle and plate with orifice assembly manually operated on/off switch further includes two ambidextrous on/off levers rotatable around said axle to allow a user to manually switch the bell clapper on and off with either the left or right hand (paragraph 36, lines 1-5 and Fig. 3, #15).  
Regarding claims 8 and 17, Cai disclose the limitations indicated above and further disclose wherein said stem frame has an integrated internal bell accepting cavity located in the lower surface of said stem frame includes a removeable and replaceable electronic bell and siren module having a circuit board, a speaker, a battery and an electronic on/off switch (Paragraph 24, lines 1-6 and Fig. 2, #20).  
Regarding claims 9 and 18, Cai disclose the limitations indicated above and further disclose wherein said removeable and replaceable electronic bell and siren module further includes one or more LED indicator lights mounted thereon (Fig. 4, #11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663